Name: Commission Regulation (EEC) No 2286/91 of 29 July 1991 amending for the third time Regulation (EEC) No 2159/89 laying down detailed rules for applying specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31991R2286Commission Regulation (EEC) No 2286/91 of 29 July 1991 amending for the third time Regulation (EEC) No 2159/89 laying down detailed rules for applying specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 Official Journal L 209 , 31/07/1991 P. 0005 - 0007 Finnish special edition: Chapter 3 Volume 38 P. 0092 Swedish special edition: Chapter 3 Volume 38 P. 0092 COMMISSION REGULATION (EEC) No 2286/91 of 29 July 1991 amending for the third time Regulation (EEC) No 2159/89 laying down detailed rules for applying specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 14g, thereof, Having regard to Council Regulation (EEC) No 2145/91 of 15 July 1991 amending Regulation (EEC) No 790/89 as regards the maximum amount of aid for quality and marketing improvement in the nut and locust bean sector (3), and in particular Article 2 thereof, Whereas Council Regulation (EEC) No 790/89 of 20 March 1989 fixing the level of additional flat-rate aid for the formation of producers' organizations and the maximum amount applied to aid for quality and marketing improvement in the nut - and locust bean - growing sector (4), as amended by Regulation (EEC) No 2145/91, set, for the purposes of determination of the Member State's contributions, maximum amounts per hectare differing for (a) grubbing followed by replanting or varietal conversion by top grafting and (b) other measures; whereas rules of application for this differentiation must be adopted; Whereas it should be specified that for the higher maximum to be received the more fundamental quality improvement measures must extend to all trees in the area covered by the plan; Whereas it should be recalled that in application of Regulation (EEC) No 790/89 Community financing of grubbing followed by replanting of varietal conversion may cover only as much of the orchard as may be so improved without unduly burdening the productive capital of the producers' organization; Whereas so that the suitability of plans can be judged and the scheme properly administered all plans submitted must provide full information on the measures to be implemented, the precise areas concerned and the timetable for the plan; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 2159/89 (5) is amended as follows: 1. The following Article 7a is added: 'Article 7a 1. The maximum of ECU 475 per hectare set at point 1 of Article 2 of Regulation (EEC) No 790/89 shall be paid for five years in regard to areas on which, under the quality and marketing improvement plan all nut and locust bean trees are grubbed and new trees planted or varietal conversion is carried out by top grafting. 2. For the other years of the plan the maximum of ECU 200 per hectare set in the last indent of point 1 of the abovementioned Article 2 shall be paid in regard to these areas other than those already covered by aid as foreseen in the said paragraph.' 2. Article 8 (1) is replaced by the following: '1. Producers' organizations shall submit their draft plans for approval by the competent authority designated by the Member State in the form shown at Annex III together with all the supporting documents. The draft plan shall give precise details of - the orchard areas to be grubbed and replanted or converted to another variety by top grafting in the first three years of the plan and in three further years; these areas shall be identified by a cadastral reference or lot numbering, - a timetable detailing the execution of the various measures indicated in Article 7 in each year of the plan, specifying the plots involved. Implementation of the plan may not commence before it has been approved by the competent national authority.' 3. Annex III is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 150, 15. 6. 1991, p. 8. (3) OJ No L 200, 23. 7. 1991, p. 1. (4) OJ No L 85, 30. 3. 1989, p. 6. (5) OJ No L 207, 19. 7. 1989, p. 19. ANNEX 'ANNEX III DESCRIPTION OF QUALITY AND MARKETING IMPROVEMENT PLAN ARTICLE 8 (1)) A. Delimitation of geographical area B. Description of initial situation 1. Production - number of holdings, area cultivated, average yield per hectare, volume of production and its percentage of national production (separate figures must be given for each species and variety of nut and locust bean), - state of orchards (age, density, three shaped, grafts, other fruit trees), - technical infrastructures of exploitations. 2. Technical assistance 3. Marketing Brief description of existing facilities, equipment and capacity. C. Production potential: aims and outlooks for disposal D. Aims of plan in regard to initial situation and market requirements: 1. Production - grubbing and replanting (new varieties or replacement by other fruit trees and/or locust beans), - varietal conversion (choice of varieties and root stocks), - training and shaping systems, correction of orchard density, - pollination (pollinating trees, bees), - soil preparation, fertilization and improvement (soil analysis, correction of nutritional defects, maintenance of fertility), - genetic improvement (production of new hybrids), - adaptation of new varieties (trial orchards for study of behaviour and yield), - production of certified material (nurseries and orchards producing scions for breeding and cloning), - pest control. The plan must clearly indicate on which plots each activity will be carried out. 2. Technical assistance (personnel requirements for production, training, sales and administration). 3. Marketing (purchase of equipment required for market preparation, packaging, storage, computerization and stock management). E. Investment required 1. Estimated cost broken down by type of measure and year to indicate the unit cost of each measure and its components. 2. The total cost of the plan, with a breakdown by measure, for the entire period. F. Timetable: Spread out the different measures, section by section of the area, annually.'